DETAILED ACTION
This is the first Office Action regarding application number 16/570,882, filed on 09/13/2019, which is a divisional of application number 15/372,085, filed on 12/07/2016, and which claims priority to provisional application number 62/264,751, filed on 12/08/2015.
This action is in response to the Applicant’s Response dated 01/22/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election of Restricted Inventions
The Applicant’s election with traverse of Species A3 (Fig. 4) and B1 (claims 1-11 and 13-19) in the reply filed on 01/22/2021 is acknowledged.  The traversal is on the grounds that examination of all claims together places no undue burden on the examiner.  This is not found persuasive because each of the examination burdens identified in the restriction requirement continues to exist.
Claim 12 is directed to non-elected Species A2 (Fig. 3) and is withdrawn.
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Claims 1-20 are currently pending.
Claim 12 and 20 are withdrawn.
Claims 1-11 and 13-19 are examined below.
No claim is allowed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-4, 6, 7, 10, 11, and 13-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7, 9-11, and 13-17 of U.S. Patent No. 10,418,933.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
Regarding claim 1, the ‘933 patent, in claim 1, discloses each of the features recited for a single solar panel, but not a second solar panel.  Although the conflicting claims are not identical, the examiner concludes that adding another solar panel in the same configuration amounts to nothing more than a completely routine duplication of parts, and is immediately obvious to skilled artisans. MPEP 2144.04(VI)(B).
Regarding claim 2, the ‘933 patent, in claim 2, discloses the flexible trace configured to provide electrical and mechanical connectivity between solar panels and the device 
Regarding claim 3, the ‘933 patent, in claim 3, discloses that each solar panel includes one or more solar cells.
Regarding claim 4, the ‘933 patent, in claim 4, discloses that the solar panels having positive and negative contacts. 

Regarding claim 7, the ‘933 patent, in claim 6, discloses the flexible trace includes an elongated, flexible portion from which multiple tabs extend.
Regarding claim 10, the ‘933 patent, in claim 7, discloses that the solar panel is a thin film flexible solar cell.
Regarding claim 11, the ‘933 patent, in claim 15, discloses that the solar panel is a thin film flexible solar cell made of III-V semiconductor materials.
Regarding claim 13, the ‘933 patent, in claim 9, discloses each of the features recited for a single solar panel, but not a second solar panel.  Although the conflicting claims are not identical, the examiner concludes that adding another solar panel in the same configuration amounts to nothing more than a completely routine duplication of parts, and is immediately obvious to skilled artisans. MPEP 2144.04(VI)(B).
Regarding claim 14, the ‘933 patent, in claim 10, discloses the flexible trace configured to provide electrical and mechanical connectivity between solar panels and the device 
Regarding claim 15, the ‘933 patent, in claim 11, discloses that each solar panel includes one or more solar cells.
Regarding claim 16, the ‘933 patent, in claim 13, discloses the termination contacts include a ZIF connector to provide electrical and mechanical connectivity between the solar modules and the device.

Regarding claim 18, the ‘933 patent, in claim 16, discloses that the solar panel is a thin film flexible solar cell made of III-V semiconductor materials.
Regarding claim 19, the ‘933 patent, in claim 17, discloses that the electronic device is an IoT device of a UAV.


Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 6 each recite “the solar module” but fail to distinguish between the claimed first solar panel and second solar panel, and therefore the claim is indefinite.  Claims 2-12 each incorporate by reference the indefinite recitations of claim 1, and are similarly rejected.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over BAUMAN (US 2002/0134422 A1) in view of DASSANAYAKE (US 2012/0186622 A1).
Regarding claim 1, BAUMAN teaches a solar module, comprising: 
a first solar panel including first contacts; a second solar panel including second contacts (plurality of solar cells 102, para. 25); and 
a flexible trace (flexible circuit 70, para. 25) including: 
an insulation material that forms multiple tabs (insulation materials 108/110 enclose conductive path 80, para. 25); and 
conductive wires enclosed in the insulation material (conductive path 80, para. 25) and configured to electrically connect the first solar panel and the second solar panel (Fig. 3B illustrates that the plurality of solar cells are electrically connected), 

the multiple tabs of the insulation material being positioned such that the openings of some of the tabs overlap the first contacts of the first solar panel and the openings of the remaining tabs overlap the second contacts of the second solar panel (Fig. 2 illustrates that the openings in the insulation material are positioned to overlap the contacts of the multiple solar panels).

    PNG
    media_image1.png
    485
    582
    media_image1.png
    Greyscale


DASSANAYAKE teaches an electrical connector configured to connect solar cells to an external device via termination contacts of the solar module positioned at one end of the flexible trace (Fig. 1), and describes using a zero-insertion-force connector (para. 24).

    PNG
    media_image2.png
    288
    623
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify BAUMAN and add a zero-insertion-force connector/termination contact to the flexible trace as taught by DASSANAYAKE in order to electrically connect the module to other power electronics.

Regarding claim 2, the combination of BAUMAN and DASSANAYAKE teaches or would have suggested the solar module of claim 1, wherein the flexible trace is configured to provide electrical and mechanical connectivity between the first solar 

Regarding claim 3, the combination of BAUMAN and DASSANAYAKE teaches or would have suggested the solar module of claim 1, wherein each solar panel includes one or more solar cells (BAUMAN’s Figure 3 illustrates multiple solar cells).

Regarding claim 4, the combination of BAUMAN and DASSANAYAKE teaches or would have suggested the solar module of claim 1, wherein: the first contacts of the first solar panel include a positive contact and a negative contact, and the second contacts of the second solar panel also include a positive contact and a negative contact (BAUMAN Figure 3A illustrates first and second contacts 104/106, and these correspond to the claimed positive and negative contacts).

Regarding claim 5, the combination of BAUMAN and DASSANAYAKE teaches or would have suggested the solar module of claim 1, wherein the first solar panel and the second solar panel are of a same size and shape (BAUMAN’s Figure 3 shows the solar panels all of the same size).

Regarding claim 6, the combination of BAUMAN and DASSANAYAKE teaches or would have suggested the solar module of claim 1, wherein the termination contacts include a zero insertion force (ZIF) connector electrically connected to the conductive wires, the ZIF connector configured to provide electrical and mechanical connectivity 

Regarding claim 8, the combination of BAUMAN and DASSANAYAKE teaches or would have suggested the solar module of claim 1, wherein the conductive wires in the flexible trace are configured to connect the first solar panel and the second solar panel in a series configuration (BAUMAN considers both series and parallel connections for the multiple solar panels, para. 25).

Regarding claim 9, the combination of BAUMAN and DASSANAYAKE teaches or would have suggested the solar module of claim 1, wherein the conductive wires in the flexible trace are configured to connect the first solar panel and the second solar panel in a parallel configuration (BAUMAN considers both series and parallel connections for the multiple solar panels, para. 25).

Regarding claim 10, the combination of BAUMAN and DASSANAYAKE teaches or would have suggested the solar module of claim 1, wherein each of the first solar panel and the second solar panel is fabricated with thin film flexible solar cells (thin film solar cells, BAUMAN, para. 6).

Regarding claim 11, the combination of BAUMAN and DASSANAYAKE teaches or would have suggested the solar module of claim 1, wherein each of the first solar panel and the second solar panel is fabricated with thin-film flexible solar cells made of .


Claims 13-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over BAUMAN (US 2002/0134422 A1) in view of DASSANAYAKE (US 2012/0186622 A1) and KEYSAR (US 2014/0048900 A1).
Regarding claim 13, BAUMAN teaches an electronic device, comprising: 
a first solar panel including first contacts; a second solar panel including second contacts (plurality of solar cells 102, para. 25); and 
a flexible trace (flexible circuit 70, para. 25) including: 
an insulation material that forms multiple tabs (insulation materials 108/110 enclose conductive path 80, para. 25); and 
conductive wires enclosed in the insulation material (conductive path 80, para. 25) and configured to electrically connect the first solar panel and the second solar panel, 
wherein the insulation material includes openings (apertures 116, para. 29) with electrically conductive adhesive (solder material 120, para. 34) that provide electrical conductivity between the first contacts of the first solar panel and the conductive wires and between the second contacts of the second solar panel and the conductive wires (Fig. 3B illustrates the electrical connection between the solar panel contacts and conductive wires), 


    PNG
    media_image1.png
    485
    582
    media_image1.png
    Greyscale

BAUMAN does not disclose expressly a circuit board, that the solar panels are configured to electrically connect to the circuit board via termination contacts of the solar module positioned at one end of the flexible trace.
KEYSAR teaches an integrated circuit board comprising a plurality of solar cells.
DASSANAYAKE teaches an electrical connector configured to connect solar cells to an external device via termination contacts of the solar module positioned at one 

    PNG
    media_image2.png
    288
    623
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify BAUMAN and add the circuit board taught by KEYSAR to provide for a small device size and replace the need for batteries to power the circuit board components.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify BAUMAN and add a zero-insertion-force connector/termination contact to the flexible trace as taught by DASSANAYAKE in order to electrically connect the module to other power electronics.

Regarding claim 14, the combination of BAUMAN, DASSANAYAKE, and KEYSAR teaches or would have suggested the electronic device of claim 13, wherein the flexible trace is configured to provide electrical and mechanical connectivity between the first solar panel and the circuit board and the second solar panel and the circuit 

Regarding claim 15, the combination of BAUMAN, DASSANAYAKE, and KEYSAR teaches or would have suggested the electronic device of claim 13, wherein each of the first solar panel and the second solar panel includes one or more solar cells (BAUMAN’s Figure 3 illustrates multiple solar cells).

Regarding claim 16, the combination of BAUMAN, DASSANAYAKE, and KEYSAR teaches or would have suggested the electronic device of claim 13, wherein the termination contacts include a zero insertion force (ZIF) connector electrically connected to the conductive wires, the ZIF connector configured to provide electrical and mechanical connectivity between the solar module and the circuit board (DASSANAYAKE teaches the ZIF connector for electrical and physical/mechanical connection).

Regarding claim 18, the combination of BAUMAN, DASSANAYAKE, and KEYSAR teaches or would have suggested the electronic device of claim 13, wherein each of the first solar panel and the second solar panels is fabricated with thin film flexible solar cells made of III-V semiconductor materials (thin film solar cells and/or GaAs III-V solar cells, BAUMAN, para. 6).

Regarding claim 19, the combination of BAUMAN, DASSANAYAKE, and KEYSAR teaches or would have suggested the electronic device of claim 13, wherein the electronic device is: an internet-of-things (IoT) device, or an unmanned aerial vehicle (UAV) (KEYSAR explains that IoT devices may be improved by a solar powered device integrated chip, paras. 4-5).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over BAUMAN (US 2002/0134422 A1) in view of DASSANAYAKE (US 2012/0186622 A1) as applied to claims 1 and 13 above, and further in view of VORNBROCK (US 2015/0263182 A1).
Regarding claim 7, the combination of BAUMAN and DASSANAYAKE teaches or would have suggested the solar module of claim 1, but does not disclose expressly that the flexible trace includes an elongated, flexible portion from which the multiple tabs extend.
VORNBROCK teaches a flexible trace having an elongated, flexible portion from which multiple tabs extend (Fig. 6B illustrates an elongated flexible portion with multiple tabs 632/642 extending therefrom).

    PNG
    media_image3.png
    260
    527
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify BAUMAN and incorporate the shape and configuration of the elongate portion and multiple tabs taught by VORNBROCK to allow for a smaller support sheet and to make assembly easily automatable (VORNBROCK, para. 29).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over BAUMAN (US 2002/0134422 A1) in view of DASSANAYAKE (US 2012/0186622 A1) as applied to claim 13 above, and further in view of VORNBROCK (US 2015/0263182 A1).
Regarding claim 17, the combination of BAUMAN, DASSANAYAKE, and KEYSAR teaches or would have suggested the electronic device of claim 13, wherein the flexible trace includes an elongated, flexible portion from which the multiple tabs extend.


    PNG
    media_image3.png
    260
    527
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify BAUMAN and incorporate the shape and configuration of the elongate portion and multiple tabs taught by VORNBROCK to allow for a smaller support sheet and to make assembly easily automatable (VORNBROCK, para. 29).


Conclusion
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721